Citation Nr: 1600203	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, with diabetic neuropathy, retinopathy, and erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1984 to August 1988.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

The Veteran's claim must again be remanded.  Although the Board regrets the delay associated with this additional remand, further development of the record is required before the Board may render a decision.

The Board's June 2013 remand requested that the RO schedule the Veteran for a diabetes examination to determine the nature of the Veteran's diabetes mellitus and to obtain an opinion as to whether such is possibly related to service or a service-connected disability.  Furthermore, the remand instructed the examiner to review the Veteran's claims file and electronic VA treatment records in conjunction with the examination, and after conducting a physical examination of the Veteran the examiner was instructed to provide three opinions.  First, the probability of whether the Veteran's diabetes had its onset in service or is related to service.  Second, the probability of whether the Veteran's diabetes was caused by his service-connected hypertension or stroke residuals. Third, the probability of whether the Veteran's diabetes is aggravated (permanently worsened beyond normal progression) by his service-connected hypertension or stroke residuals.

The examiner addressed the first two requested opinions; however, the examiner did not provide an opinion as to the third.  Therefore, the Board finds a lack of substantial compliance with the June 2013 remand directives.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998)  (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

In addition, the Board notes that the Veteran's December 2003 statement in support of claim avers that the Veteran was considered borderline diabetic with high blood sugar levels while on active duty.  The Board also notes that a September 2006 treatment record states that the Veteran's diabetes should be addressed as being directly related to his military service, and an August 2013 medical opinion states the Veteran was "seen in the military for his elevated blood sugars, but was told he was pre-diabetic."  Furthermore, the Board notes that the examiner and the RO relied on the absence of documentation in the Veteran's water damaged service treatment records (STR) in rendering a negative opinion as to whether his diabetes had service onset.   An examiner is precluded from relying on the absence of medical documentation as the sole basis for a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for a VA diabetes examination to determine the nature of the Veteran's diabetes mellitus and to obtain an opinion as to whether such is possibly related to service or service-connected disability.

The examiner must review the Veteran's claims file and electronic VA treatment records in conjunction with the examination.  The examiner must consider the Veteran's statements regarding the onset.  In addition, the examiner must reconcile the findings in the favorable September 2006 VA treatment record and August 2013 VA examination report and provide the following:

a) Opine whether it is at least likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus had its onset in service or is otherwise related to service?

b) Opine whether it is at least likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus was caused by his service-connected hypertension or stroke residuals?

c) Opine whether it is at least likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus is aggravated (permanently worsened beyond normal progression) by the service-connected hypertension or a stroke residuals?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R § 3.310(b) (2015).

2. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






